             Case 1:19-cv-01112 Document 1 Filed 10/25/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                     )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )      Civil No.
                                              )
Nine Thousand Three Hundred One               )      JURY TRIAL REQUESTED
($9,301.00) dollars in United States          )
Currency, more or less, seized from           )
Corey Watts;                                  )
                                              )
Thirty Two Thousand Seven Hundred             )
($32,700.00) dollars in United States         )
Currency, more or less, seized from           )
M.B. and T.B.;                                )
                                              )
Six Thousand ($6,000.00) dollars in           )
United States Currency, more or less,         )
seized from M.B. and T.B.,                    )
                                              )
                      Defendants in rem.      )
                                              )

       VERIFIED COMPLAINT FOR FORFEITURE IN REM FOR PROPERTY
      WITHIN THE UNITED STATES’ POSSESSION, CUSTODY OR CONTROL
                  PURSUANT TO SUPPLEMENTAL RULE G

       Plaintiff, United States of America, brings this complaint in accordance with Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

Forfeiture Actions, and alleges as follows:

                                   NATURE OF THE ACTION

       This is an action to forfeit and condemn to the use and benefit of the United States of

America the following properties: (1) Nine Thousand Three Hundred One ($9,301.00) dollars in

United States Currency, more or less, seized from Corey Watts; (2) Thirty Two Thousand Seven

Hundred ($32,700.00) dollars in United States Currency, more or less, seized from M.B. and T.B.;
             Case 1:19-cv-01112 Document 1 Filed 10/25/19 Page 2 of 6



and (3) Six Thousand ($6,000.00) dollars in United States Currency, more or less, seized from

seized from M.B. and T.B.

                                JURISDICTION AND VENUE

       The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1395 and 1355(b)(1).

                                 THE DEFENDANTS IN REM

       The defendants in rem consist of the following properties: (1) Nine Thousand Three

Hundred One ($9,301.00) dollars in United States Currency, more or less, seized from Corey

Watts; (2) Thirty Two Thousand Seven Hundred ($32,700.00) dollars in United States Currency,

more or less, seized from M.B. and T.B.; and (3) Six Thousand ($6,000.00) dollars in United

States Currency, more or less, seized from M.B. and T.B.

                                             FACTS

       1. On October 28, 2014, officers from the Dover, New Hampshire Police Department

responded to a report of a domestic disturbance at 11 Second Street, Apartment 5, Dover, New

Hampshire, between Cory Watts and his girlfriend, N.L. The victim, N.L., met the officers at the

entrance to the apartment building and told the officers that Watts had choked her and pushed her

down after an argument concerning his “cooking drugs” and trying to get high. Officers noticed

that her neck was still red. N.L. told officers that Watts has been selling cocaine, heroin and

Percocet pills, making about $1,000 a day. She had driven him to drug deals and had often

watched him count drug proceeds at night. N.L. said that Watts had hidden approximately

$10,000 in currency in a closet in the apartment.




                                                 2
                Case 1:19-cv-01112 Document 1 Filed 10/25/19 Page 3 of 6



           2. N.L. told the officers that Watts was still inside the apartment. When officers went to

the apartment, Watts did not allow them to enter. He denied N.L.’s allegations of drug use and

assault.

           3. Officers eventually entered the apartment and placed Watts under arrest for assault.

When officers searched him, they found wads of cash in Watts’s pockets totaling $431. During

his booking, he said that he was on probation. He was unemployed, but received Social Security

disability benefits.

           4. Watts signed a Consent to Search form, allowing officers to search the apartment.

During the search, officers found a water bottle with tin foil wrapped over the opening, the kind

used to smoke crack cocaine, with drug residue on the tin foil. They found $8,910 in the rear of a

closet. The total amount of currency seized from Watts is $9,301, the defendant in rem (1).

           5. N.L. later told officers that Watts delivers bulk cash to a female relative of his, whom

she identified by name (M.B.). N.L. said Watts had given this relative approximately $30,000 in

cash during the previous three months, and that she had accompanied Watts when he had delivered

money to her. N.L. said that she had heard Watts and this relative discuss the fact that the money

was proceeds from drug sales. M.B. and her husband (T.B.) have used some of the money to pay

business or personal expenses, or treated it as loans.

           6. A further law enforcement investigation confirmed N.L.’s statements about Watts’s

drug money. M.B. and T.B. admitted that they possessed cash proceeds of drug sales that Watts

had given to them. On November 24, 2014, M.B. voluntarily turned over the defendant in rem

(2), $32,700 in currency, to law enforcement officers. A State Police drug dog inspected and

alerted to the currency. On December 1, 2014, M.B. and T.B. turned over an additional $6,000 in

cash that Watts had given to them, the defendant in rem (3). M.B. acknowledged in writing that




                                                    3
             Case 1:19-cv-01112 Document 1 Filed 10/25/19 Page 4 of 6



the additional funds also represented drug proceeds. M.B. signed a written consent to forfeiture

of the money in the presence of her attorney.

       13. Corey Watts received convictions for possession of a controlled drug, a misdemeanor

offense, in 1988, 2007, 2008, and 2017. Watts received convictions for possession of a controlled

drug, a felony offense, in 2011, 2013 and 2014.

                                 CLAIM FOR FORFEITURE

       14. The allegations contained in paragraphs 1 through 13 of this Verified Complaint for

Forfeiture in Rem are incorporated by reference.

       15. Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “all moneys ... or

other things of value furnished or intended to be furnished by any person in exchange for a

controlled substance or ... all proceeds traceable to such an exchange and all moneys ... used or

intended to be used to facilitate any violation of” the Controlled Substances Act.

       16. The defendants in rem, (1) Nine Thousand Three Hundred One ($9,301.00) dollars in

United States Currency, more or less, seized from Corey Watts; (2) Thirty Two Thousand Seven

Hundred ($32,700.00) dollars in United States Currency, more or less, seized from M.B. and T.B.;

and (3) Six Thousand ($6,000.00) dollars in United States Currency, more or less, seized from M.

B. and T.B., were furnished or intended to be furnished in exchange for a controlled substance, in

violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq., or represent proceeds

traceable to such exchanges, or money used or intended to be used to facilitate violations of the

Act.

       17. As a result of the foregoing, the defendants in rem, (1) Nine Thousand Three Hundred

One ($9,301.00) dollars in United States Currency, more or less, seized from Corey Watts; (2)

Thirty Two Thousand Seven Hundred ($32,700.00) dollars in United States Currency, more or

less, seized from M.B. and T.B.; and (3) Six Thousand ($6,000.00) dollars in United States


                                                  4
               Case 1:19-cv-01112 Document 1 Filed 10/25/19 Page 5 of 6



Currency, more or less, seized from M.B. and T.B., are liable to condemnation and forfeiture to the

United States for its use, in accordance with 21 U.S.C.

§ 881(a)(6).

         Therefore, the United States requests that:

         (a) the Clerk of Court issue a Warrant of Arrest in Rem in the form submitted with this

Verified Complaint to the United States Marshal for the District of New Hampshire commanding

him to arrest the defendants in rem;

         (b) this matter be scheduled for a jury trial;

         (c) judgment of forfeiture be decreed against the defendants in rem;

         (d) the defendants in rem be disposed of according to law; and,

         (e) this Court grant the United States of America its costs and whatever other relief to

which it may be entitled.


                                                          Respectfully submitted,

                                                          SCOTT W. MURRAY
                                                          United States Attorney


Dated:    October 25, 2019                        By: /s/ Robert J. Rabuck
                                                      Robert J. Rabuck
                                                      NH Bar No. 2087
                                                      Assistant U.S. Attorney
                                                      District of New Hampshire
                                                      53 Pleasant Street
                                                      Concord, New Hampshire
                                                      603-225-1552
                                                      rob.rabuck@usdoj.gov




                                                   5
             Case 1:19-cv-01112 Document 1 Filed 10/25/19 Page 6 of 6



                                       VERIFICATION

        I, Casey T. MacDonald, being duly sworn, depose and say that I am a Special Agent with
the United States Department of Justice, Drug Enforcement Administration (DEA), and as such
have responsibility for the within action, that I have read the contents of the foregoing Verified
Complaint for Forfeiture in Rem and know the contents therein, and that the same is true to the
best of my knowledge, information and belief.

        The sources of my information and the grounds of my belief are official records and files
of the United States and the State of New Hampshire, and information obtained by me and other
law enforcement officers during an investigation of alleged violations of the controlled
substances laws of the State of New Hampshire and of the United States.

                                                     /s/ Casey T. MacDonald
                                                     Casey T. MacDonald

STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK


       Subscribed and sworn to before me this 25th day of October 2019.

                                                     /s/ Francine D. Conrad
                                                     Francine D. Conrad
                                                     Notary Public

My commission expires: March 27, 2024
JS 44-A
                                         Case 1:19-cv-01112 Document 1-1 Filed 10/25/19 Page 1 of 2
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
United States of America                                                                                      $9,301.00 in U.S. Currency, more or less, seized from Corey Watts;
                                                                                                              $32,700.00 in U.S. Currency, more or less, seized from M.B. and T.B.;
                                                                                                              $6,000.00 in U.S. Currency, more or less, seized from M.B. and T.B.
    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant Hillsborough
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
United States Attorney's Office, 53 Pleasant Street, Concord, NH 03301
Robert J. Rabuck, AUSA (603) 225-1552


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                      PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                         Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                              of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                               Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                      Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                     FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability        ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                       ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                 ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                               ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                               ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                     ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                              LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY             ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                       Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending         ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                    Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage          ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage          ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                 Leave Act                                                                Act
                                             Medical Malpractice                                      ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                   IMMIGRATION
                                             Employment                 Other:                        ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                    Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from              ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court                Reopened                Another District                   Litigation
                                                                                                                                 (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                          Civil forfeiture of currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
      IF ANY           (See instructions):
                                           JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/25/2019                                                              /s/ Robert J. Rabuck

VIX. JNL CONFLICT                                                                               Does JNL have a conflict presiding on this case?                                    Yes             No

                 Print                               Save As...                                                                                                                       Reset
JS 44 Reverse (Rev. 12/12)      Case 1:19-cv-01112 Document 1-1 Filed 10/25/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
            Case 1:19-cv-01112 Document 1-2 Filed 10/25/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

United States of America,                 )
                                          )
                       Plaintiff,         )
                                          )
               v.                         )          Civil No.
                                          )
Nine Thousand Three Hundred One           )
($9,301.00) dollars in United States      )
Currency, more or less, seized from       )
Corey Watts;                              )
                                          )
Thirty Two Thousand Seven Hundred         )
($32,700.00) dollars in United States     )
Currency, more or less, seized from       )
M.B. and T.B.;                            )
                                          )
Six Thousand ($6,000.00) dollars in       )
United States Currency, more or less,     )
seized from M.B. and T.B.,                )
                                          )
                       Defendants in rem. )
____________________________________)

                 SUMMONS AND WARRANT OF ARREST IN REM
            FOR ISSUANCE BY THE CLERK OF COURT FOR PROPERTY
        WITHIN THE UNITED STATES’ POSSESSION, CUSTODY OR CONTROL
                 PURSUANT TO SUPPLEMENTAL RULE G(3)(b)(i)

       To the United States Marshals Service, or any duly authorized Federal Law Enforcement

Officer for the District of New Hampshire:

       Pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims, a Verified Complaint for Forfeiture in rem has been filed on October 25, 2019,

in the U.S. District Court for the District of New Hampshire, alleging that the defendants in rem,

(1) Nine Thousand Three Hundred One ($9,301.00) dollars in United States Currency, more or

less, seized from Corey Watts; (2) Thirty Two Thousand Seven Hundred ($32,700.00) dollars in
            Case 1:19-cv-01112 Document 1-2 Filed 10/25/19 Page 2 of 3



United States Currency, more or less, seized from M.B. and T.B.; and (3) Six Thousand

($6,000.00) dollars in United States Currency, more or less, seized from M.B. and T.B., are

subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

       YOU ARE, THEREFORE, COMMANDED to seize the captioned defendants in rem,

and use discretion and whatever means appropriate to protect and maintain the property pending

the outcome of this action;

       IT IS FURTHER ORDERED that the United States Marshals Service shall maintain

custody of the defendants in rem until further order of this Court, and shall use his discretion and

whatever means appropriate to protect and maintain said defendants in rem;

       IT IS FURTHER ORDERED that the United States shall serve upon all potential

claimants to the defendant in rem, a copy of this Summons and Warrant of Arrest in rem, and the

Verified Complaint for Forfeiture in rem, in a manner consistent with the principles of service of

process in an action in rem under Supplemental Rule G and other Supplemental Rules for

Certain Admiralty and Maritime Claims and Title 18, United States Code, Section 983(a);

       IT IS FURTHER ORDERED that a return of this Summons and Warrant of Arrest in rem

shall be promptly made to the Court, identifying the individuals upon whom copies were served

and the manner employed; and

       IT IS FURTHER ORDERED that all persons claiming an interest in or right against the

defendant in rem shall file their verified claim within thirty-five (35) days after the date on which

they were sent the Notice of Complaint or the final publication of notice of the filing of the

Complaint, whichever is earlier, or within such additional time as the Court may allow, pursuant

to Title 18, United States Code, Section 983(a)(4) and Rule G(4)(b)(ii)(B) of the Supplemental

Rules for Certain Admiralty and Maritime Claims, and shall serve and file their answer to the



                                                  2
            Case 1:19-cv-01112 Document 1-2 Filed 10/25/19 Page 3 of 3



Complaint within twenty-one (21) days after the filing of their verified claim, pursuant to Rule

G(4)(b)(ii)( C) of the Supplemental Rules for Certain Admiralty and Maritime Claims, with the

Office of the Clerk, United States District Court for the District of New Hampshire, with a copy

sent to Assistant United States Attorney Robert J. Rabuck, United States Attorney's Office,

District of New Hampshire, 53 Pleasant Street, Concord, NH 03301.

Dated:
                                             ______________________________________
                                             DANIEL J. LYNCH, CLERK




                                                3
